                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 1 of 14 Page ID #:1



                       1       KEITH A. JACOBY, Bar No. 150233
                               kjacoby@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East, 5th Floor
                       3       Los Angeles, CA 90067.3107
                               Telephone: (310) 553-0308
                       4       Fax No.: (310) 553-5583
                       5       SOPHIA BEHNIA, Bar No. 289318
                               sbehnia@littler.com
                       6       LITTLER MENDELSON, P.C.
                               333 Bush Street, 34th Floor
                       7       San Francisco, CA 94104
                               Telephone: (415) 433-1940
                       8       Fax No.: (415) 399-8490
                       9       LINDA N. BOLLINGER, Bar No. 289515
                               lbollinger@littler.com
                   10          LITTLER MENDELSON, P.C.
                               50 West San Fernando, 7th Floor
                   11          San Jose, CA 95113
                               Telephone: (408) 998-4150
                   12          Fax No.: (408) 288-5686
                   13          SANDRA C. ISOM, Bar No. 157374
                               scisom@fedex.com
                   14          FEDEX FREIGHT, INC.
                               1715 Aaron Brenner Drive, Ste. 200
                   15          Memphis, TN 38120
                               Telephone: (901) 434-8526
                   16          Fax No.: (901) 468-1726
                   17          Attorneys for Defendant
                               FEDEX FREIGHT, INC.
                   18
                   19                                   UNITED STATES DISTRICT COURT
                   20                                 CENTRAL DISTRICT OF CALIFORNIA
                   21          REGINALD JACKSON, and on                   Case No.
                               behalf of all others similarly situated,
                   22                                                     (Los Angeles County Superior Court
                                                Plaintiff,                Case No. 20STCV17860)
                   23
                                     v.                                   DEFENDANT’S NOTICE TO
                   24
                               FEDEX FREIGHT, INC., an                    FEDERAL COURT OF REMOVAL
                   25          Arkansas corporation; and DOES 1-          OF CIVIL ACTION FROM STATE
                               50, inclusive,                             COURT UNDER 28 U.S.C. SECTION
                   26
                                                Defendants.               1332(D)(2) (CAFA)
                   27
                                                                          Complaint Filed: May 7, 2020
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                  DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                 ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 2 of 14 Page ID #:2



                       1                     TO THE CLERK OF THE ABOVE-ENTITLED COURT, AND TO
                       2       PLAINTIFF REGINALD JACKSON AND HIS ATTORNEYS OF RECORD:
                       3                     PLEASE TAKE NOTICE that Defendant FEDEX FREIGHT, INC.
                       4       hereby removes the above-entitled action, Case No. 20STCV17860, from the Superior
                       5       Court of the State of California, County of Los Angeles, to the United States District
                       6       Court for the Central District of California, Western Division. This Removal is based
                       7       on the original jurisdiction of the District Court over the parties under 28 U.S.C.
                       8       §§ 1332(d), 1441(a) and 1446. Defendant makes the following allegations in support
                       9       of its Notice of Removal:
                   10          I.       STATEMENT OF JURISDICTION
                   11                        1.    This Court has original jurisdiction over this action pursuant to the
                   12          Class Action Fairness Act of 2005 (“CAFA”), which vests the United States district
                   13          courts with original jurisdiction of any civil action: (a) that is a class action with a
                   14          putative class of more than a hundred members; (b) in which any member of a class of
                   15          plaintiffs is a citizen of a State different from any defendant; and (c) in which the
                   16          matter in controversy exceeds the sum or value of $5,000,000.00, exclusive of interest
                   17          and costs. See 28 U.S.C. §1332(d). CAFA authorizes removal of such actions in
                   18          accordance with United States Code, Title 28, § 1446. As set forth below, this case
                   19          meets all of CAFA’s requirements for removal and is timely and properly removed by
                   20          the filing of this Notice.
                   21          II.      VENUE
                   22                        2.    Venue lies in the Central District of California pursuant to 28
                   23          U.S.C. §§ 84(c), 1441(a), and 1446(a). Plaintiff originally brought this action in the
                   24          Superior Court of the State of California, County of Los Angeles. The appropriate
                   25          assignment of this action is to the Western Division of this Court. See 28 U.S.C.
                   26          § 84(c).
                   27          III.     PLEADINGS, PROCESS, AND ORDERS
                   28                        3.On May 7, 2020, Plaintiff Reginald Jackson (“Plaintiff”) filed a
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                 1.
  Los Angeles, CA 90067.3107
          310.553.0308
                                     DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                    ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 3 of 14 Page ID #:3



                       1       Class Action Complaint against Defendant and various Doe defendants in Los
                       2       Angeles County Superior Court: Reginald Jackson v. FedEx Freight, Inc., Case No.
                       3       20STCV17860 (hereinafter, the “Complaint”). The Complaint asserts the following
                       4       causes of action under the California Labor Code: (1) Failure to Pay Wages Including
                       5       Overtime as Required by Labor Code §§ 510 and 1194; (2) Failure to Provide Meal
                       6       Periods as Required by Labor Code §§ 226.7, 512 and IWC Wage Orders; (3) Failure
                       7       to Provide Rest Periods as Required by Labor Code §§ 226.7, 512; (4) Failure to Pay
                       8       Timely Wages Required by Labor Code § 203; (5) Failure to Provide Accurate
                       9       Itemized Wage Statements as Required by Labor Code § 226; (6) Failure to Indemnify
                   10          Necessary Business Expenses as Required by Labor Code § 2802; and (7) Violation of
                   11          Business & Professions Code § 17200, et seq.
                   12                       4.    On July 1, 2020, Plaintiff served Defendant via its registered agent
                   13          for service of process by process server: (1) Summons; (2) Complaint; (3) Civil Case
                   14          Cover Sheet; (4) Notice of Case Assignment; (5) Civil Case Cover Sheet Cover Sheet
                   15          Addendum and Statement of Location; (6) Initial Status Conference Order; (7) Minute
                   16          Order; and (8) Notice of Minute Order. True and correct copies of these documents,
                   17          including exhibits, are attached hereto as Exhibit “A.”
                   18                       5.    On July 30, 2020, Defendant timely filed its Answer with the
                   19          Superior Court, a true and correct copy of which is attached hereto as Exhibit “B.”
                   20                       6.    Pursuant to 28 U.S.C. § 1446(d), the attached exhibits constitute all
                   21          process, pleadings and orders served on Defendant or received by or filed by
                   22          Defendant in this action. To Defendant’s knowledge, no further process, pleadings, or
                   23          orders related to this case have been filed in Los Angeles County Superior Court or
                   24          served by any party. To Defendant’s knowledge, no proceedings related hereto have
                   25          been heard in Los Angeles County Superior Court.
                   26          IV.   TIMELINESS OF REMOVAL
                   27                       7.    This Notice of Removal is timely filed as it is filed within thirty
                   28          (30) days of July 1, 2020, the date of service of the Summons and Complaint. 28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                       2.
  Los Angeles, CA 90067.3107
          310.553.0308
                                  DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                       ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 4 of 14 Page ID #:4



                       1       U.S.C. § 1446(b); see Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.
                       2       344, 354 (1999) (the 30-day removal period runs from the service of the summons and
                       3       complaint).
                       4       V.    NOTICE OF REMOVAL TO ADVERSE PARTY AND STATE COURT
                       5                     8.    Contemporaneously with the filing of this Notice of Removal in
                       6       the United States District Court for the Central District of California, the undersigned
                       7       is providing written notice of such filing to Plaintiff’s counsel of record: James R.
                       8       Hawkins and Isandra Fernandez of James Hawkins APLC. In addition, a copy of this
                       9       Notice of Removal will be filed with the Clerk of the Superior Court of the State of
                   10          California, County of Los Angeles.
                   11          VI.   CAFA JURISDICTION
                   12                        9.    The CAFA grants federal district courts original jurisdiction over
                   13          civil class action lawsuits filed under federal or state law in which any member of a
                   14          class of plaintiffs is a citizen of a state different from any defendant, and where the
                   15          matter’s amount in controversy exceeds $5,000,000.00, exclusive of interest and costs.
                   16          See 28 U.S.C. § 1332(d). CAFA authorizes removal of such actions in accordance
                   17          with 28 U.S.C. § 1446. As set forth below, this case meets each CAFA requirement
                   18          for removal, and is timely and properly removed by the filing of this Notice.
                   19                A.      The Proposed Class Contains At Least 100 Members
                   20                        10.   28 U.S.C. § 1332(d)(5)(B) sets forth that the provisions of CAFA
                   21          do not apply to any class action where “the number of members of all proposed
                   22          plaintiff classes in the aggregate is less than 100.” This requirement is easily met in
                   23          the case at bar.
                   24                        11.   As set forth in the Complaint, Plaintiff seeks to represent a class
                   25          consisting of “All persons who are or have been employed by Defendants as non-
                   26          exempt employees, or equivalent positions, however titled, in the state of California
                   27          within four (4) years from the filing of the complaint in this action until its resolution
                   28          (collectively referred to as the “Class” or “Plaintiff’s Class” or “Class Members”).”
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                        3.
  Los Angeles, CA 90067.3107
          310.553.0308
                                  DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                         ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 5 of 14 Page ID #:5



                       1       Complaint, ¶ 9. Based on a preliminary review of Defendant’s records and limiting
                       2       Plaintiff’s putative class definition to City Drivers, there are approximately 1951
                       3       individuals 1 who are or were employed by FedEx Freight during the putative class
                       4       period of May 7, 2016 through the present. (Declaration of Elizabeth Powell in
                       5       Support of Notice of Removal of Civil Action to Federal Court (“Powell Decl.”), ¶ 4.)
                       6       Thus, there are well over 100 putative class members in this case even under a limited
                       7       view of Plaintiff’s proposed class definition.
                       8              B.      Defendant Is Not a Governmental Entity
                       9                      12.     Under 28 U.S.C. § 1332(d)(5)(B), the CAFA does not apply to
                   10          class actions where “primary defendants are States, State officials, or other
                   11          governmental entities against whom the district court may be foreclosed from ordering
                   12          relief.”
                   13                         13.     Defendant is a corporation, not a state, state official or other
                   14          government entity exempt from the CAFA. Powell Decl. ¶¶ 5-10.
                   15                 C.      There Is Diversity Between At Least One Class Member And
                                              Defendant
                   16
                                              14.     CAFA’s minimal diversity requirement is satisfied, inter alia,
                   17
                               when “any member of a class of plaintiffs is a citizen of a State different from any
                   18
                               defendant.”      28 U.S.C. §§ 1332(d)(2)(A), 1453(b).                In a class action, only the
                   19
                               citizenship of the named parties is considered for diversity purposes and not the
                   20
                               citizenship of the class members. Snyder v. Harris, 394 U.S. 332, 339-40 (1969).
                   21
                               Minimal diversity of citizenship exists here because Plaintiff and Defendant are
                   22
                               citizens of different states.
                   23
                                              15.     Plaintiff alleges in his Complaint that he is a resident of California.
                   24
                               Complaint ¶ 5. For diversity purposes, a person is a “citizen” of the state in which he
                   25
                   26          1
                                This number is provided for purposes of removal only and does not constitute a concession or
                   27          admission regarding the size or definition of the putative class. Defendant denies that Plaintiff or the
                               putative class are entitled to any relief whatsoever and expressly reserves the right to challenge
                   28          Plaintiff’s claims in this case.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             4.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 6 of 14 Page ID #:6



                       1       is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983);
                       2       see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)
                       3       (confirming that person’s domicile is the place he resides with the intention to
                       4       remain). Further, allegations of residency in a state court complaint can create a
                       5       rebuttable presumption of domicile supporting diversity of citizenship. Lew v. Moss,
                       6       797 F.2d 747, 751 (9th Cir. 1986); see also State Farm Mut. Auto. Ins. Co. v. Dyer, 19
                       7       F.3d 514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of
                       8       residency “created a presumption of continuing residence in [state] and put the burden
                       9       of coming forward with contrary evidence on the party seeking to prove otherwise”);
                   10          Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place of
                   11          residence provides “prima facie” case of domicile).
                   12                      16.    Conversely, Defendant is not a citizen of California. For diversity
                   13          purposes, a corporation is deemed a citizen of its state of incorporation and the state
                   14          where it has its principal place of business. 28 U.S.C. § 1332(c)(1). To determine a
                   15          corporation’s principal place of business, the courts apply the “nerve center test,”
                   16          which deems the principal place of business to be the state “where a corporation’s
                   17          officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v.
                   18          Friend, 559 U.S. 77 (2010). In practice, the principle place of business is “where the
                   19          corporation maintains its headquarters.” Id. At the time this action was commenced
                   20          in state court, Defendant was, and still is, a corporation organized under the laws of
                   21          the State of Arkansas with its principal place of business in Memphis, Tennessee.
                   22          Powell Decl., ¶ 5. Although the Hertz Court did not articulate a precise test by which
                   23          to determine the location of a corporation’s “nerve center,” lower courts have
                   24          considered the following list of non-exclusive factors in determining a corporation’s
                   25          “nerve center”:
                   26                      a.     where the company’s home offices are located;
                   27                      b.     where the directors and stockholders meet;
                   28                      c.
                                           where the corporate officers and executives reside;
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                5.
  Los Angeles, CA 90067.3107
          310.553.0308
                                 DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 7 of 14 Page ID #:7



                       1                    d.    where policy decisions are made;
                       2                    e.    where general counsel resides and has its offices; and
                       3                    f.    where the administrative and financial offices are located and the
                       4       records kept. See, e.g., Unger v. Del E. Webb Corp., 233 F. Supp. 713, 716 (N.D. Cal.
                       5       1964); see also State Farm Fire & Cas. Co. v. Byrd, 710 F. Supp. 1292, 1293 (N.D.
                       6       Cal. 1989). Nearly all of FedEx Freight’s corporate functions are conducted and
                       7       based in Arkansas and Tennessee, including human resources, finance, legal, payroll,
                       8       information technology and executive and administrative support functions that are
                       9       important to FedEx Freight’s strategic leadership and day-to-day operations. Powell
                   10          Decl., ¶ 6. All of FedEx Freight’s senior executive team is based in its corporate
                   11          headquarters office in Memphis, Tennessee, where FedEx Freight’s parent companies,
                   12          FedEx Freight Corp and FedEx Corporation have their principal place of business.
                   13          Id., ¶ 7. FedEx Freight is a wholly-owned subsidiary of FedEx Freight Corporation, a
                   14          corporation incorporated under the laws of the State of Delaware.      Id., ¶ 8. FedEx
                   15          Freight Corporation’s principal place of business is located at 1715 Aaron Brenner
                   16          Drive, Memphis, Tennessee. Id. FedEx Freight Corporation is a wholly-owned
                   17          subsidiary of FedEx Corporation, a publicly-held corporation incorporated under the
                   18          laws of the State of Delaware. Id., ¶ 9. FedEx Corporation’s principal place of
                   19          business is located at 942 South Shady Grove Road, Memphis, Tennessee. Id. FedEx
                   20          Corporation’s corporate functions are centrally managed from its headquarters in
                   21          Memphis, Tennessee. Id. For these reasons, the Memphis location is considered to be
                   22          corporate headquarters and the “home office” for FedEx Freight from which senior
                   23          leadership directs, controls and coordinates FedEx Freight’s corporate activities. Id.,
                   24          ¶ 10; see Hertz Corp., 130 U.S. at 1192-93 (the principal place of business is “where a
                   25          corporation’s officers direct, control, and coordinate the corporation’s activities”).
                   26          Thus, Defendant is a citizen of the State of Arkansas, where it is incorporated, and the
                   27          State of Tennessee, where it has its principal place of business.
                   28                       17.
                                            No other party has been named or served as of the date of this
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                6.
  Los Angeles, CA 90067.3107
          310.553.0308
                                  DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                 ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 8 of 14 Page ID #:8



                       1       removal. The presence of Doe defendants in this case has no bearing on diversity with
                       2       respect to removal. See 28 U.S.C. § 1441(a) (“[f]or purposes of removal under this
                       3       chapter, the citizenship of defendants sued under fictitious names shall be
                       4       disregarded”).
                       5                      18.     Accordingly, Plaintiff is a citizen of California, FedEx Freight is
                       6       incorporated in and has its principal place of business outside of California, and,
                       7       therefore, the minimal diversity requirement of 28 U.S.C. § 1332(d)(2)(A) is satisfied
                       8       and diversity exists for purposes of CAFA jurisdiction.
                       9              D.      The Amount in Controversy Exceeds $5,000,000.00 2
                   10                         19.     This Court has jurisdiction under CAFA, which authorizes the
                   11          removal of class actions in which, among the other factors mentioned above, the
                   12          amount in controversy for all class members exceeds $5,000,000.00.                         28 U.S.C.
                   13          § 1332(d).     “The claims of the individual class members shall be aggregated to
                   14          determine whether the matter in controversy exceeds” this amount.                          28 U.S.C.
                   15          §§ 1332(d)(6), 1453.
                   16                         20.     The removal statute requires that a defendant seeking to remove a
                   17          case to federal court must file a notice “containing a short and plain statement of the
                   18          grounds for removal.” 28 U.S.C. § 1446(a). The Supreme Court, in Dart Cherokee
                   19          Basin Operating Co. v. Owens, 135 S.Ct. 547, 554 (2014), recognized that “as
                   20          specified in §1446(a), a defendant’s notice of removal need include only a plausible
                   21          allegation that the amount in controversy exceeds the jurisdictional threshold.” Only
                   22          if the plaintiff contests or the court questions the allegations of the notice of removal
                   23          is supporting evidence required. Id. at 554. Otherwise “the defendant’s amount-in-
                   24          controversy allegation should be accepted” just as a plaintiff’s amount-in-controversy
                   25          allegation is accepted when a plaintiff invokes federal court jurisdiction. Id.
                   26
                   27          2
                                The calculations of alleged damages contained herein are for purposes of removal only. Defendant
                               denies that Plaintiff or the putative class are entitled to any relief whatsoever and expressly reserves
                   28          the right to challenge Plaintiff’s alleged damages in this case.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             7.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
                     Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 9 of 14 Page ID #:9



                       1                    21.   Defendant denies the validity and merit of the entirety of Plaintiff’s
                       2       alleged claims, the legal theories upon which they are ostensibly based, and the
                       3       alleged claims for monetary and other relief that flow therefrom. For purposes of
                       4       removal only, however, and without conceding that Plaintiff or the putative class is
                       5       entitled to any damages or penalties whatsoever, it is readily apparent that the
                       6       aggregated claims of the putative class establishes, by a preponderance of evidence,
                       7       that the amount in controversy exceeds the jurisdiction minimum of $5,000,000.00.
                       8                    22.   Here, Plaintiff does not allege the amount in controversy in the
                       9       Complaint. Yet, the face of the Complaint, as well as the Declaration of Elizabeth
                   10          Powell, clearly demonstrate that the amount of controversy in this case exceeds
                   11          $5,000,000.00.
                   12                       23.   Plaintiff alleges a cause of action for a violation of the Unfair
                   13          Competition Law (“UCL”), Business and Professions Code §§ 17200, et seq.
                   14          Complaint, ¶¶ 90-96. Alleging a UCL violation may extend the statute of limitations
                   15          for Plaintiff’s and the putative class’ meal period and rest period claims from three to
                   16          four years from the filing of the Complaint, which in this case, extends the statute of
                   17          limitations to May 7, 2016. See Cal. Bus. & Prof. Code § 17208; Cortez v. Purolater
                   18          Air Filtration Products Co., 23 Cal. 4th 163, 178-79 (2000) (four-year statute of
                   19          limitations for restitution of wages under the UCL).
                   20                       24.   By way of his second cause of action, Plaintiff alleges that
                   21          Defendant maintained a policy and practice, which resulted in systemic and class-wide
                   22          violations of the Labor Code, including regularly not providing Plaintiff and the
                   23          putative class with compliant meal periods for shifts greater than five hours per day.
                   24          Complaint, ¶¶ 59-61. Plaintiffs and the putative class are seeking to recover unpaid
                   25          premium wages, interest and penalties thereon, and costs of suit. Complaint, ¶ 62.
                   26                       25.   Based on a preliminary review of Defendant’s records, Plaintiff’s
                   27          job description, and a limited view of Plaintiff’s putative class definition, there are
                   28          approximately 1951 City Drivers who are and/or were employed by FedEx Freight
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                    8.
  Los Angeles, CA 90067.3107
          310.553.0308
                                 DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                      ACTION FROM STATE COURT
                  Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 10 of 14 Page ID #:10



                       1       during the putative class period of May 7, 2016 through the present. Plaintiff’s hourly
                       2       rate of pay was $23.23. Powell Decl., ¶ 3. The lowest hourly rate of pay these City
                       3       Drivers have received at any point from May 7, 2016 to the present in the state of
                       4       California is $20.68. Powell Decl., ¶ 4. For the purposes of removal only, Defendant
                       5       will utilize $20.68 as the hourly rate of pay for the putative class members. Further,
                       6       recognizing that not all of the 1951 City Drivers were employed during the entire
                       7       putative class period, Defendant will also assume for purposes of removal only, that
                       8       each City Driver was employed for only one-half of the total number of workweeks
                       9       during the putative class period. Defendant will also assume only one missed meal
                   10          and rest period per week, recognizing that sometimes putative class members worked
                   11          shifts of less than five hours.
                   12                       26.    While Defendant denies the validity and merit of Plaintiff’s missed
                   13          meal period claims, for purposes of removal only, based on a preliminary review of its
                   14          records, using the lowest applicable hourly rate for all 1951 putative class members,
                   15          and assuming only one missed meal period per week for only one-half of the putative
                   16          class period, the amount in controversy for Plaintiff’s meal period claim is an
                   17          estimated $4,357,441.3
                   18                       27.    By way of his third cause of action, Plaintiff alleges that Defendant
                   19          maintained a policy and practice, which resulted in systemic and class-wide violations
                   20          of the Labor Code, including not providing Plaintiff and the putative class with
                   21          compliant rest periods of ten minutes per four hours worked. Complaint, ¶¶ 66-67.
                   22          Plaintiffs and the putative class are seeking to recover unpaid premium wages, interest
                   23          and penalties thereon, and costs of suit. Complaint, ¶ 68.
                   24                       28.    While Defendant denies the validity and merit of Plaintiff’s missed
                   25          rest period claims, for purposes of removal only, based on a preliminary review of its
                   26
                   27          3
                                1516 days (between May 7, 2016 through approximately July 1, 2020) ÷ 7 days per week = 216
                               workweeks x 1951 putative class members = 421,416 total workweeks x 1 violation per week x
                   28          $20.68 ÷ 2
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             9.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
                  Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 11 of 14 Page ID #:11



                       1       records, using the lowest applicable hourly rate for all 1951 putative class members,
                       2       and assuming only one missed rest period per week for only one-half of the putative
                       3       class period, the amount in controversy for Plaintiff’s rest period claim is an estimated
                       4       $4,357,441.4
                       5                      29.   Plaintiff’s fifth cause of action alleges that Defendant has
                       6       intentionally provided Plaintiff and putative class members with inaccurate wage
                       7       statements. Complaint ¶¶ 77-81.
                       8                      30.   Labor Code Section 226(e) provides for a statutory penalty for
                       9       violations of Labor Code § 226(a)’s wage statement requirements of $50 or actual
                   10          damages per employee for the initial pay period in which a violation occurs and $100
                   11          per employee for each violation in a subsequent pay period, not exceeding an
                   12          aggregate amount of $4,000 per employee. Cal. Lab. Code § 226(A). The statutory
                   13          period for Labor Code § 226(e) penalties is one year. Cal. Code Civ. Proc. § 340.
                   14                         31.   Defendant denies the validity and merit of Plaintiff’s wage
                   15          statement claims. For purposes of removal, assuming Plaintiff will seek the maximum
                   16          penalty, but further assuming that it only applies to about one-half of the putative class
                   17          members due to the shortened limitations period, the amount in controversy is an
                   18          estimated $3,900,000 ($4,000 x 975 putative class members).
                   19                         32.   As his fourth cause of action, Plaintiff seeks waiting time penalties
                   20          pursuant to California Labor Code § 203. Complaint, ¶¶ 72-74. The statute of
                   21          limitations for Plaintiff’s Labor Code § 203 waiting time penalty claim is three years.
                   22          Pineda v. Bank of America, N.A., 50 Cal. 4th 1382, 1935 (2010) (“no one disputes that
                   23          when an employee sues to recover both unpaid final wages and the resulting section
                   24          203 penalties, the suit is governed by the same three-year limitations period that
                   25          would apply had the employee sued to recover only the unpaid wages”).
                   26
                   27          4
                                1516 days (between May 7, 2016 through approximately July 1, 2020) ÷ 7 days per week = 216
                               workweeks x 1951 putative class members = 421,416 total workweeks x 1 violation per week x
                   28          $20.68 ÷ 2
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             10.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
                  Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 12 of 14 Page ID #:12



                       1                        33.     Plaintiff alleges that Defendant willfully failed to timely pay final
                       2       wages without regard to the requirements of the Labor Code. Complaint, ¶ 73.
                       3       Plaintiff demands up to thirty days of pay as penalty for not paying all wages due at
                       4       time of termination for himself and the putative class. Complaint, ¶¶ 72, 74.
                       5                        34.     Defendant denies the validity and merit of Plaintiff’s waiting time
                       6       penalties claims.          However, Defendant notes that if Plaintiff prevails on his
                       7       allegations, based on the reasonable assumption that the putative class members would
                       8       receive waiting time penalties based on eight-hour days for thirty days, the amount in
                       9       controversy related solely to waiting time penalties would add more to total amount in
                   10          controversy 5.
                   11                           35.     Plaintiff also seeks attorneys’ fees and costs in his Complaint.
                   12          Complaint, Prayer for Relief, ¶ 6.                  The Court must consider attorneys’ fees in
                   13          determining whether the amount in controversy is met, since the California Labor
                   14          Code allows recovery of such fees.                     It is well-settled that claims for statutory
                   15          attorneys’ fees are to be included in the amount in controversy. See, e.g., Kroske v.
                   16          U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), cert. denied, 127 S. Ct. 157
                   17          (2006); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold
                   18          that where an underlying statute authorizes an award of attorneys’ fees, either with
                   19          mandatory or discretionary language, such fees may be included in the amount in
                   20          controversy.”). In California, it is not uncommon for an attorneys’ fee award to be
                   21          twenty-five to thirty percent of the settlement. See, e.g., McGuigan v. City of San
                   22          Diego, 183 Cal. App. 4th 610, 638 (2010) (noting attorneys’ fees paid in settlement of
                   23          $1.6 million); Pellegrino v. Robert Half Int’l, Inc., 182 Cal. App. 4th 278, 287, 296
                   24          (2010) (affirming $558,926.85 in attorneys’ fees in exemption misclassification class
                   25          action, but reversing as to multiplier); Vasquez v. California, 45 Cal. 4th 243, 249
                   26          (2008) (affirming award of $727,000 in attorneys’ fees plus a multiplier that equate to
                   27
                               5
                                Even if only 400 putative class members terminated during the statutory period, the amount in controversy for this
                   28          claim would total $1,985,280 (400 * $20.68 * 8 hours * 30 days).
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             11.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
                  Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 13 of 14 Page ID #:13



                       1       total fees of $1,199,550 in class action involving violations of a living wage
                       2       ordinance, among others). The attorneys’ fees benchmark in the Ninth Circuit is 25%.
                       3       Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989) (“We
                       4       note with approval that one court has concluded that the ‘bench mark’ percentage for
                       5       the fee award should be 25 percent.”) (citation omitted); Lo v. Oxnard Euro. Motors,
                       6       LLC, No. 11-CV-1009, 2012 US. Dist. LEXIS 73983, *8-9 (S.D. Cal. May 29, 2012)
                       7       (“The Ninth Circuit has accepted as a benchmark for an attorneys’ fees awards a
                       8       twenty-five percent of the common fund recovery.”)
                       9                    36.   Thus, although Defendant denies that Plaintiff and the putative
                   10          class are entitled to any relief, accepting Plaintiff’s claims as true, it is more likely
                   11          than not that the amount in controversy in this case exceeds $5,000,000.00. Based on
                   12          the allegations in Plaintiff’s Complaint, and as demonstrated in the calculation of
                   13          alleged damages set forth above and based on company records, the $5,000,000.00
                   14          jurisdictional amount requirement of the CAFA is easily exceeded.
                   15          VII.   SUMMARY
                   16                       37.   Removal of this action is therefore proper as the aggregate alleged
                   17          value of Plaintiff’s class causes of action for unpaid meal and rest periods premiums,
                   18          non-compliant wage statements, final wages not timely paid, and attorneys’ fees is
                   19          well in excess of the CAFA jurisdictional requirement of $5,000,000.00. See 28
                   20          U.S.C. § 1332(d)(2).
                   21                       38.   Accordingly, although Defendant fully denies Plaintiff’s claims of
                   22          wrongdoing as alleged in his Complaint, the jurisdictional minimum is satisfied for
                   23          purposes of determining amount in controversy, as required under CAFA.
                   24                       WHEREFORE, Defendant prays that the Court remove this civil action
                   25          from the Superior Court of the State of California, County of Los Angeles, to the
                   26          United States District Court for the Central District of California.
                               ///
                   27          ///
                               ///
                   28          ///
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                        12.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                        ACTION FROM STATE COURT
                  Case 2:20-cv-06907-ODW-MRW Document 1 Filed 07/31/20 Page 14 of 14 Page ID #:14



                       1       Dated: July 31, 2020
                       2
                       3                                      /s/ Linda N. Bollinger
                                                              KEITH A. JACOBY
                       4                                      SOPHIA BEHNIA
                                                              LINDA N. BOLLINGER
                       5                                      LITTLER MENDELSON, P.C.
                                                              Attorneys for Defendant
                       6                                      FEDEX FREIGHT, INC.
                       7
                       8       4840-2704-8129.1 101044.1003

                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                             13.
  Los Angeles, CA 90067.3107
          310.553.0308
                                   DEFENDANT’S NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                                                  ACTION FROM STATE COURT
